            Case 4:20-cv-00151-KGB Document 28 Filed 01/19/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DIANA D. THOMAS
ADC #716766                                                                           PLAINTIFF

v.                                     Case No. 4:20-cv-00151 KGB-JJV

BILLY W. INMAN, et al.                                                            DEFENDANTS

                                               ORDER

       Before the Court are Proposed Findings and Recommendations submitted by United States

Magistrate Judge Joe J. Volpe (Dkt. No. 25). Plaintiff Diana Thomas filed an objection to the

Proposed Findings and Recommendations (Dkt. No. 26). After careful consideration of the

Proposed Findings and Recommendations, Ms. Thomas’ objections, and a de novo review of the

record, the Court concludes that the Proposed Findings and Recommendations should be, and

hereby are, approved and adopted in their entirety as this Court’s findings in all respects (Dkt. No.

25).

       Ms. Thomas, in her objection, “ask[s] to be excused from[] the mandatory exhaustion” and

asks “to be able to re-file [her] grievance and start over” (Dkt. No. 26, at 1). Having reviewed the

record evidence before the Court, the Court concludes that defendants Deputy Warden Billy W.

Inman and Lieutenant Joyce M. Johnson’s motion for summary judgement should be granted and

that Ms. Thomas’ complaint must be dismissed without prejudice for failure to exhaust her

administrative remedies at the time she filed suit (Dkt. No. 25). Accordingly, the Court adopts the

Proposed Findings and Recommendations as its findings in all respects (Id.).

       It is therefore ordered that:

       1.       The Court grants Deputy Warden Inman and Lieutenant Johnson’s motion for

summary judgment (Dkt. No. 21).
            Case 4:20-cv-00151-KGB Document 28 Filed 01/19/21 Page 2 of 2




       2.       The Court dismisses without prejudice for failure to exhaust administrative

remedies Ms. Thomas’ claims against Deputy Warden Inman and Lieutenant Johnson.

       3.       The Court denies as moot Ms. Thomas’ motion to the extent that she seeks

discovery (Dkt. No. 24, at 21).

       4.       The Court dismisses without prejudice Ms. Thomas’ complaint (Dkt. No. 2).

       5.       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this order would not be taken in good faith.

       It is so ordered this 19th day of January, 2021.

                                                     __________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                 2
